  Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 1 of 14 PageID# 516



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA                            )
                                                    )
               v.                                   )     Criminal No. 1:19cr59
                                                    )
DANIEL EVERETTE HALE                                )

         OPPOSITION TO MOTION TO DISMISS COUNTS AS MULTIPLICITOUS

       Defendant Hale moves the Court to dismiss three of Counts 1 through 4 of the indictment

on the grounds that they are multiplicitous. That motion should be denied. Each of the offenses

charged in those counts require the proof of at least one fact not required for the other counts.

Moreover, with one exception, each of the offenses charged in those counts contains at least one

element not contained in another one of those counts. And, even with respect to that one

exception, any possible multiplicity issue should not be resolved until after trial.

                                             Background

       In 2014, Hale was employed as a contractor at the National Geospatial- Intelligence

Agency ("NGA"), in Springfield, Virginia. While employed at NGA, Hale printed out 23 U.S.

government documents unrelated to his NGA work. An online news outlet ("the Online News

Outlet") thereafter posted a series of articles that published, in whole or in part, 17 of the 23

documents that were printed by Hale but unrelated to his employment (hereinafter "the 17

Documents"), including 11 that were classified "Secret" or "Top Secret."

       A particular reporter (“the Reporter”) associated with the Online News Outlet wrote or

contributed to multiple articles that incorporated or referenced 12 of the documents. In 2016, the

Reporter published a book that essentially compiled articles that previously had been published
  Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 2 of 14 PageID# 517



by the Online News Outlet. Neither the aforementioned articles nor the book published any U.S.

government documents other than documents Hale printed while he was at the NGA in 2014.

       On May 9, 2019, Hale was charged in a superseding indictment with: (1) obtaining

national defense information, in violation of 18 U.S.C. § 793(c); (2) retaining and transmitting

national defense information, in violation of 18 U.S.C. § 793(e); causing the communication of

national defense information, in violation of 18 U.S.C. § 793(e); disclosing classified

communications intelligence information, in violation of 18 U.S.C. § 798(a)(3); and (5) theft of

government property, in violation of 18 U.S.C. § 641. The superseding indictment is 17 pages

long, and describes in detail Hale's unlawful theft and disclosure of classified documents

entrusted to him.

       I.        The Law of Multiplicity

       Multiplicity "is the charging of a single offense in several counts." United States v.

Lawing, 703 F.3d 229, 236 n.7 (4th Cir. 2012). 1 The danger of multiplicity is that it may lead to

multiple sentences for a single offense, thus violating the Double Jeopardy Clause of the Fifth

Amendment. See United States v. Burns, 990 F.2d 1438 (4th Cir. 1993).

       Where each offense requires proof of different elements or facts, however, there is no

multiplicity, and separate punishments may be imposed for each offense. See generally United

States v. Bailey, 112 F.3d 758, 767 (4th Cir. 1997). Thus, the primary test for multiplicity is

whether each count charged requires proof of an element or fact which the other does not.

Blockburger v. United States, 284 U.S. 299, 304 (1932).

       Pursuant to Blockburger, if "the same act or transaction constitutes a violation of two

distinct statutory provisions, the test to be applied to determine whether there are two offenses or



       1
            Internal quotations and citations are omitted throughout this pleading.
                                                   2
  Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 3 of 14 PageID# 518



only one is whether each provision requires proof of a fact which the other does not." Rutledge

v. United States, 517 U.S. 292, 297 (1996). Further, pursuant to Blockburger, two crimes are not

multiplicitous if "each crime charged contains an element that the other does not." United States

v. Terry, 86 F.3d 353, 356 (4th Cir. 1996).

       Thus, where a single course of conduct gives rise to distinct offenses, both may be

separately prosecuted and cumulatively punished. Albernaz v. United States, 450 U.S. 333, 337-

38 (1981). In other words, "double jeopardy is not implicated simply because a factual situation

might exist where a defendant could commit one act that satisfies the elements of two offenses."

United States v. Hassoun, 476 F.3d 1181, 1188-99 (11th Cir. 2007). For example, a defendant

may be prosecuted both for a conspiracy "and for the substantive offense which was the

conspiracy's object." United States v. Ruhbayan, 406 F.3d 292, 300 (4th Cir. 2005). Similarly, a

defendant may be prosecuted both for failing to report the currency he brings into the country,

and also for falsely denying his possession of the currency that he failed to declare. United

States v. Woodward, 469 U.S. 105 (1985). See United States v. Dixon, 509 U.S. 688, 703-04

(1993) (rejecting a test for multiplicity by which a court would examine whether purportedly

multiplicitous counts involved the same conduct).

       II.     Counts That Have Different Elements Are Not Multiplicious

       Under Blockburger, two crimes are not multiplicitous if "each crime charged contains an

element that the other does not." Terry, 86 F.3d at 356. With one exception (described below),

the offenses charged in Counts 1 through 4 each contains at least one element not contained in

the other counts.




                                                 3
  Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 4 of 14 PageID# 519



               A.      The Elements of the Offenses

       In Count 1, Hale is charged with a violation of 18 U.S.C. § 793(c), for unlawfully

obtaining 11 classified documents connected with the national defense, for the purpose of

obtaining information respecting the national defense, having reason to believe at the time he

obtained them that they would be obtained, taken, and disposed of contrary to law. In order to

prove Hale is guilty of this offense, the government must prove:

               1:      Hale obtained from any person, or from any source, a
                       document connected with the national defense;

               2:      Hale did so for the purpose of obtaining information
                       respecting the national defense; and

               3:      At the time he obtained the document, Hale knew or had
                       reason to believe that the document would be obtained, taken,
                       made, or disposed of by a person contrary to law.

See 18 U.S.C. § 793(a) & (c).

       In Count 2, Hale is charged with a violation of 18 U.S.C. § 793(e), for (a) willfully

retaining documents relating to the national defense over which he had unauthorized possession,

and failing to deliver them to the officer or employee of the United States entitled to receive

them; and (b) communicating, delivering, and transmitting such documents to a person not

entitled to receive them, i.e., the Reporter. To prove Hale guilty of this offense, the government

must prove:

               1.      Hale had unauthorized possession of, access to, or
                       control over a document;

               2.      The document related to the national defense; and

               3.      Hale willfully retained the document and failed to deliver it to the
                       officer or employee of the United States entitled to receive it; or
                       Hale willfully communicated, delivered, or transmitted the
                       document to a person not entitled to receive it.



                                                 4
  Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 5 of 14 PageID# 520



See United States v. Aquino, 555 F.3d 124, 130 (3d Cir. 2009); Jury Instructions at 194:10–20,

United States v. Morison, No. Y-84-00455 (D. Md. 1985). 2

       Count 3 charges Hale with a violation of 18 U.S.C. § 793(e), for causing the publication,

dissemination, and distribution to the general public of articles and a book related to the national

defense of the United States, by willfully (a) communicating, delivering, and transmitting such

documents to persons not entitled to receive them; (b) causing such documents to be

communicated, delivered, and transmitted to such persons; (c) attempting to communicate,

deliver, and transmit such documents to such persons; and (d) attempting to cause such

documents to be communicated, delivered, and transmitted to such persons. In order to prove

Hale guilty of this offense, the government must prove:

                 1:      The defendant had unauthorized possession of, access to, or
                         control over a document;

                 2.      The document related to the national defense; and

                 3.      The defendant willfully (a) communicated, delivered, or
                         transmitted such a document to a person not entitled to receive it,
                         (b) caused such a document to be communicated, delivered, or
                         transmitted to a person not entitled to receive it, (c) attempted to
                         communicate, deliver or transmit such a document to a person not
                         entitled to receive it, or (d) attempted to cause such a document to
                         be communicated, delivered, or transmitted to a person not entitled
                         to receive it.

See 18 U.S.C. § 793(e); Aquino, 555 F.3d at 131 n.13; United States v. Kiriakou, 898 F. Supp. 2d

921, 923 (E.D. Va. 2012); Drake, 818 F. Supp. 2d 909, 916–17 (D. Md. 2011); Jury Instructions

at 193:10–20, Morison, No. Y-84-00455.




       2
            A copy of the relevant jury instruction from Morison is attached as Exhibit A to this
pleading.
                                                   5
  Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 6 of 14 PageID# 521



       In Count 4, Hale is charged with a violation of 18 U.S.C. § 798(a)(3), for willfully

communicating, furnishing, transmitting, and otherwise making available to an unauthorized

person classified information concerning the communication intelligence activities of the United

States. The elements of this offense are:

               1:      Hale communicated, furnished, transmitted, or otherwise
                       made available classified information;

               2.      The classified information concerned the communication
                       intelligence activities of the United States; and

               3.      Hale did so willfully.

See 18 U.S.C. §§ 798(a)(3).

               B.      Count 1 is Not Multiplicitous with Count 2

        In light of these elements, it is manifest that Count 1 is not multiplicitous with Count 2.

After all, Count 1 has an element that Count 2 does not (Element 2: "Hale did so for the purpose

of obtaining information respecting the national defense"), and Count 2 has an element that

Count 1 does not (Element 3: "Hale willfully retained the document and failed to deliver it to the

officer or employee of the United States entitled to receive it; or Hale willfully communicated,

delivered, and transmitted the document to a person not entitled to receive it").

               C.      Count 1 is Not Multiplicitous with Count 3

       Count 1 is not multiplicitous with Count 3 either. This is because Count 1 has an element

that Count 3 does not - - i.e., Element 2: "Hale obtained the document for the purpose of

obtaining information respecting the national defense" - - and Count 3 has two elements that

Count 1 does not - - i.e., Element 1: "Hale's possession of a document was unauthorized," and

Element 3: "Hale willfully communicated, delivered, or transmitted such a document to a person




                                                 6
  Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 7 of 14 PageID# 522



not entitled to receive it, or attempted or caused such a document to be so communicated,

delivered, or transmitted."

               D.      Count 1 is Not Multiplicitous with Count 4

       Count 1, similarly, is not multiplicitous with Count 4. This is because Count 1 has an

element that Count 4 does not - - i.e., Element 2: "Hale obtained the document for the purpose of

obtaining information respecting the national defense" - - and Count 4 has an element that Count

1 does not - - i.e., Element 2: "The classified information concerned the communication

intelligence activities of the United States."

               E.      Count 2 is Not Multiplicitous with Count 4

       Count 2 is not multiplicitous with Count 4, either. Count 2 has an element that Count 4

does not - - i.e., Element 1: "Hale's possession of a document was unauthorized"- - and Count 4

has an element that Count 2 does not - - i.e., Element 2: "The classified information concerned

the communication intelligence activities of the United States."

               F.      Count 3 is Not Multiplicitous with Count 4

       Finally, by application of Blockburger, Count 3 is not multiplicitous with Count 4,

because Count 3 has an element that Count 4 does not - - i.e., Element 1: "Hale's possession of a

document was unauthorized" - - and Count 4 has an element that Count 3 does not - - i.e.,

Element 2: "The classified information concerned the communication intelligence activities of

the United States."

       III.    Although the Same Statutory Violation is
               Charged in Counts 2 and 3, No Multiplicity Exists

       Both Counts 2 and 3 charge violations of Section 793(e). As a result, they obviously

have the same legal elements. Yet, they are not multiplicitous, because they allege different

facts. Count 2 alleges that Hale retained the stolen documents and transmitted them to the

                                                 7
  Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 8 of 14 PageID# 523



Reporter or the Online News Outlet. In contrast, Count 3 alleges that Hale caused the stolen

documents to be communicated to the general public.

       Reliance by the United States on the same evidence to prove each count does not create

multiplicity in and of itself, as “innumerable inferences can be drawn from the same set of facts.”

United States v. Tedder, 801 F.2d 1437, 1447 (4th Cir. 1986). See, e.g., Jones v Blankenship,

602 F.2d 650 (4th Cir. 1979) (murder of one individual and the malicious wounding of another

were separate offenses even though they were committed through the same single shotgun blast).

       For example, in United States v. Shrader, 675 F.3d 300 (4th Cir. 2012), even though the

defendant charged with stalking a woman engaged in only a single course of action, he properly

also was charged with stalking her husband, because he intended to put both in fear. There, to

convict the defendant on the two separate counts, the government was required to prove different

intents to harm two victims. But see Ladner v. United States, 358 U.S. 169 (1958) (multiple

counts arising from a single act were impermissible where the unit of prosecution in the

applicable statute was ambiguous).

       Where, as here, the same statutory violation is charged in more than one count, the

question is whether the facts underlying each count were intended by Congress to constitute

separate units of prosecution. Shrader, 675 F.3d at 313. The key element of the statute at issue

here, Section 793(e), is the communication (which includes causing to communicate and

attempting to communicate) of national defense information (through a document) to any person

not entitled to receive it. In this context, there are clear factual distinctions between the

contested counts. In Count 2, Hale is charged with communicating national defense information

to the Reporter, a person not entitled to receive that information. By contrast, in Count 3, Hale is

charged with communicating national defense information, causing the communication of



                                                   8
  Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 9 of 14 PageID# 524



national defense information, or attempting to do so to different persons not entitled to receive it,

that is, to any member of the public.

        That Hale’s conduct “constitutes two separate offenses under the plain text of the statute

can be confirmed by resort to an analogous test for violations of the Double Jeopardy Clause:

whether each [offense] requires proof of a fact which the other does not.” Shrader, 675 F.3d at

314. While the Blockburger test “is traditionally used to determine whether a single course of

conduct violates different statutory provisions . . . courts have noted its utility in assessing

whether multiple counts of the same statutory offense are multiplicitous. Id.

        In Shrader, Count One required evidence that the defendant acted “to place DS in

reasonable fear,” and Count Two required distinct proof that he acted “to place RS in reasonable

fear.” Id. at 314. “Thus not only does the statute unambiguously provide that the unit of

prosecution is the individual victim, but the charging document also requires proof of different

facts as to the two separate counts, further confirming that the two charges were not

multiplicitous.” Id. As in Schrader, the separate charges are proper here, because Hale intended

to transmit the documents to the Reporter, and also intended to communicate them to the public.

As in Shrader, Counts 2 and 3 require proof of different facts and, therefore, are not

multiplicitous.

        IV.       Neither Count 2 or 3 Should Be Dismissed Now,
                  Regardless of Whether They Might Be Deemed to be Multiplicitous

        Because Hale likely would not have caused or attempted to cause the communication of

the stolen information to the public (as alleged in Count 3) without first communicating the

information to the Reporter or the Online News Outlet (as alleged in Count 2), it might be argued

that Count 2 is a lesser included offense of Count 3. That being said, both counts nevertheless

remain valid, at least at this point. It is true that, if Hale is convicted on Count 3, then this Court

                                                   9
 Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 10 of 14 PageID# 525



might then decide to dismiss Count 2 as multiplicitious. Since the jury may acquit Hale on

Count 3, however, then Count 2 should remain before it so that Hale's conduct can still be

punished. United States v. Livingston, 2016 WL 1119060 (E.D. Va. February 23, 2016)

(O'Grady, J.) ("Even assuming multiplicity, however, the Court agrees with the government that

the proper remedy is to vacate any multiplicitous convictions after trial).

       As this Court recognized in Livingston, the Court need not determine at this stage of the

proceedings whether two charges are multiplicitous. This is because, even if Counts 2 and 3 are

multiplicitous, the appropriate remedy is not a dismissal of counts pre-trial, but rather vacation of

one of the counts at sentencing - - should the jury convict on both. See Tedder, 801 F.2d at

1446-47 (the government was not required before trial to elect between counts charging both

conspiracy to import marijuana, and conspiracy to possess marijuana with intent to distribute it).

       The disinclination of courts to dismiss allegedly multiplicitous counts accords with the

purpose of the multiplicity doctrine. The "signal danger of a multiplicitous indictment is that a

defendant might thereby receive multiple punishments for the same crime.” United States v.

Goodine, 400 F.3d 202, 207 (4th Cir. 2005). Thus, if Hale is convicted on both Counts 2 and 3,

and this Court then determines that Counts 2 and 3 are, in fact, multiplicitous, then this Court can

dismiss Count 2 as multiplicitous before sentencing. Since the jury may acquit Hale on Count 3,

however, Count 2 should remain before it so that Hale's conduct can still be punished. See

United States v. Leifried, 732 F.2d 388, 389 (4th Cir. 1984) (“the district court may properly

submit the question of the defendant's guilt on the lesser included offenses to a jury").

       The Fourth Circuit has explained that "prosecutors are permitted to carve up criminal

conduct into multiple counts, even if some of the counts are lesser included offenses or

constitutionally identical offenses." United States v. Luskin, 926 F.2d 372, 378 (4th Cir. 1991).



                                                 10
 Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 11 of 14 PageID# 526



This is so because "if it is uncertain that the jury will convict a defendant on a major count, the

prosecutor is allowed to obtain, in the alternative, a sure-fire conviction on a lesser included

offense." Id. Moreover, "this allowance helps to prevent minor problems of proof on one count

from allowing a genuinely guilty person to escape liability for his criminal conduct." Id.

       In Leifried, in vacating a defendant's drug conspiracy conviction under 21 U.S.C. § 841

because the conspiracy conviction was a lesser-included-offense of another conviction for

operating a continuing criminal enterprise under 21 U.S.C. § 846, the Fourth Circuit “stress[ed]

that the holding . . . does not preclude the government from prosecuting for the lesser included

offenses in similar instances.” Leifried, 732 F.2d at 389. It wrote that “the district court may

properly submit the question of the defendant's guilt on the lesser included offenses to a jury.”

Id. The Fourth Circuit explained that, if the defendant is “convicted of is convicted of the greater

offense, the convictions for the lesser offenses are subsumed and cannot stand.” Id.

       In United States v. Sterling, 1:10-cr-485 (E.D. Va.), the defendant raised an argument

identical to the one that Hale raises here. Sterling provided classified information to a reporter,

who included it in a book. See United States v. Sterling, 860 F.3d 233 (4th Cir. 2017). He was

indicted under Section 793(e), both for disclosing national defense information to the reporter,

and also for communicating national defense information to the public. Pre-trial, he moved for

the dismissal of charges as multiplicitous. Judge Brinkema denied, the motion, "because the

government has a right to proceed with alternative theories.” See Transcript of Motions Hearing

at 10:17–18, United States v. Sterling, 1:10-CR-485 (E.D. Va. Apr. 8, 2011), Dkt. 223. 3

       In Luskin, the Fourth Circuit explained that, if a defendant is convicted on both counts,

the district court can strike the conviction on the lesser included offense:



       3
           A copy of the relevant hearing transcript is attached as Exhibit B to this pleading.
                                                  11
 Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 12 of 14 PageID# 527



               The Double Jeopardy Clause does not force the prosecutor to gamble on
               obtaining the major conviction. Instead, the defendant can be indicted on
               both counts, and, if convicted on both, the Double Jeopardy Clause
               operates to require that the sentences on the two counts run concurrently.
               The better practice in that instance would be for the trial judge to strike the
               conviction on the lesser included offense and the related section 924(c)
               conviction.

Id. In short, as in Livingston, when both counts can support separate convictions, both should be

submitted to the jury. If, after trial, the Court determines that only one sentence is appropriate, it

can achieve that result by combining the counts for sentencing or imposing concurrent sentences.

United States v. Ashley Transfer & Storage Co., Inc., 858 F.2d 221, 224 (4th Cir. 1988).

       In the category of arguments along the lines of "no good deed goes unpunished," Hale

argues that the charging scheme in this indictment prejudiced him because an indictment

carrying more counts may influence the jury to believe that the defendant has committed more

crimes. Hale was charged in five counts with stealing 17 documents. Were Hale charged

separately for each document that he stole, he would face far more than five counts. The

government chose units of prosecution that minimized the counts of the indictment. Under such

circumstances, Hale hardly can properly can complain that the existence in the indictment of

both Counts 2 and 3 will prejudice him before the jury.

       In sum, even if Counts 2 and 3 are multiplicitous, the Court need not dismiss one of them

prior to trial. Even assuming multiplicity, the proper remedy is (as this Court implemented in

Livingston) to vacate any multiplicitous convictions after trial. Because no determination of




                                                  12
 Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 13 of 14 PageID# 528



multiplicity need be made until the jury's verdict is received, the Court should defer any

multiplicity determination with respect to Counts 2 and 3 until sentencing.

                                                     Respectfully submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attorney

                                              By:                   /s/
                                                     Gordon D. Kromberg
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     Phone: (703) 299-3700
                                                     Fax: (703) 299-3981
                                                     Email: gordon.kromberg@usdoj.gov




                                                13
 Case 1:19-cr-00059-LO Document 69 Filed 09/30/19 Page 14 of 14 PageID# 529



                                      Certificate of Service

       I hereby certify that on September 30, 2019, I electronically filed the foregoing

OPPOSITION TO MOTION TO DISMISS COUNTSAS MULTIPLICIOUS with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing (NEF) to counsel

of record.



                                                                      /s/           .
                                                     Gordon D. Kromberg
                                                     Assistant United States Attorney
                                                     Virginia Bar No. 33676
                                                     Assistant United States Attorney
                                                     Attorney for the United States
                                                     2100 Jamieson Avenue
                                                     Alexandria, VA 22314
                                                     (703) 299-3700
                                                     (703) 837.8242 (fax)
                                                     gordon.kromberg@usdoj.gov




                                               14
